      Case 2:18-cv-00503-JTM-JCW Document 145-2 Filed 09/10/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 ROBERT JONES,

         Plaintiff,                                   Civil Action No. 18-503

 v.                                                   Section H
                                                      Judge Jane Triche Milazzo
 LEON CANNIZZARO, JR., in his official
 capacity; ABC INSURANCE COMPANIES                    Division 2
 1–10,                                                Magistrate Judge Joseph Wilkinson, Jr.

         Defendants.


        STATEMENT OF UNCONTESTED MATERIAL FACTS IN SUPPORT
        OF MOTION FOR PARTIAL SUMMARY JUDGMENT CONCERNING
      ALLEGED BRADY VIOLATIONS IN CASES RESOLVED BY GUILTY PLEA

        Pursuant to Federal Rule of Civil Procedure 56 and Local Rule 56.1, Leon Cannizzaro, Jr.

(in his official capacity as Orleans Parish District Attorney (“OPDA”)), through undersigned

counsel, submits the following statement of uncontested material facts in support of OPDA’s

Motion for Partial Summary Judgment Concerning Alleged Post-Conviction Brady Violations:

        1.      In addition to the crimes for which Robert Jones was tried and convicted in March

1996, Mr. Jones was also charged with (1) the murder of Julie Stott (later reduced to manslaughter);

(2) the armed robbery of Bethany Acosta; (3) the armed robbery of Patrick van Hoorebeek; and

(4) the armed robbery of Curtis Boutte (referred to herein as the “Guilty Plea Crimes”). Paul

Declaration, Exhibit 1 (indictment in Case No. 357-917); Paul Declaration, Exhibit 2 (indictment

in Case No. 356-745)

        2.      On April 2, 1996, Mr. Jones pleaded guilty to the manslaughter of Julie Stott and

the armed robberies of Bethany Acosta, Patrick van Hoorebeek, and Curtis Boutte. Paul

Declaration, Exhibit 3 (transcript of April 2, 1996 proceedings); Paul Declaration, Exhibit 4 (guilty




                                                 1
     Case 2:18-cv-00503-JTM-JCW Document 145-2 Filed 09/10/19 Page 2 of 2



plea form signed by Robert Jones); Paul Declaration, Exhibit 5 (excerpt of Robert Jones deposition

transcript).



                                                    /s/ Matthew J. Paul
 Robert L. Freeman, Jr., 21596                      Richard C. Stanley, 8487
 Donna R. Andrieu, 26441                            W. Raley Alford, III, 27354
 Office of the District Attorney,                   Matthew J. Paul, 37004
 Parish of Orleans                                  STANLEY, REUTER, ROSS, THORNTON
 619 South White Street                               & ALFORD, LLC
 New Orleans, Louisiana 70119                       909 Poydras Street, Suite 2500
 Telephone: (504) 822-2414, ext. 2877               New Orleans, Louisiana 70112
 Facsimile: (504) 827-6393                          Telephone: (504) 523-1580
                                                    Facsimile: (504) 524-0069
 Thomas J. Barbera, 18719                           rcs@stanleyreuter.com
 4645 Carthage Street                               wra@stanleyreuter.com
 Metairie, Louisiana 70002                          mjp@stanleyreuter.com
 Telephone: (504) 931-0662

                      Counsel for Leon Cannizzaro (in his official capacity
                             as Orleans Parish District Attorney)




                                                2
